            Case 2:20-cv-00236-RSM Document 51 Filed 03/19/21 Page 1 of 5




 1
                                                                 The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                      FOR THE WESTERN DISTRICT OF WASHINGTON
 9    PAUL SCOTT, an individual,
10                   Plaintiff,                        Case No. 2:20-cv-00236-RSM

11           v.
                                                       STIPULATED MOTION AND ORDER
      CALEB CARR, individually; and VITA               FOR EXTENSION OF CERTAIN
12    INCLINATA TECHNOLOGIES                           DEADLINES
      INC., a Delaware Corporation, as a nominal
13    Defendant,

14                   Defendants.

15          WHEREAS, on April 7, 2020, the Court issued an Order Setting Trial Date and Related

16   Dates (Dkt. No. 27);

17          WHEREAS, in Part B of the parties Joint Status Report and Discovery Plan the parties

18   jointly represented to the Court their perceived difficulties in their scheduling needs due to the

19   unprecedented effects of the COVID-19 pandemic and their commitment to work cooperatively

20   with one another to accommodate each other during these unprecedented times (Dkt. No. 24);

21          WHEREAS, on September 14, 2020, the Court entered a Stipulated Motion and Order

22   for Extension of Certain Deadlines (Dkt. No. 45);

23   ///
                                                                             Betts
      STIPULATED MOTION AND ORDER FOR                                        Patterson
      EXTENSION OF CERTAIN DEADLINES - 1                                     Mines
                                                                             One Convention Place
      Case No. 2:20-cv-00236-RSM                                             Suite 1400
                                                                             701 Pike Street
                                                                             Seattle, Washington 98101-3927
                                                                             (206) 292-9988
              Case 2:20-cv-00236-RSM Document 51 Filed 03/19/21 Page 2 of 5




 1            WHEREAS, on January 4, 2021, the Court entered a Stipulated Motion and Order for

 2   Extension of Certain Deadlines that continued the jury trial date to October 12, 2021, or as

 3   soonest thereafter as the Court permits (Dkt. No. 49);

 4            WHEREAS, due to recent developments in the parties’ mutual efforts to resolve this

 5   matter without incurring the additional costs and fees needed to meet current deadlines in this

 6   case, the parties believe that an extension of the dates and deadlines previously set by the Court

 7   and agreed to by the parties is necessary;

 8            WHEREAS, the parties have agreed to extend the dates and deadlines entered in this

 9   case in order to allow each party time to fully engage in resolution efforts, and to avoid

10   concurrently arguing the non-expert discovery motions currently due on March 29, 2021, in the

11   midst of settlement efforts;

12            WHEREAS, the Court “strives to assist parties involved in civil litigation in resolving

13   their disputes in a just, timely and cost-effective manner” and has promulgated rules to

14   “encourage and promote the early and inexpensive resolution of disputes” (LCR 39.1(a)(1)) and

15   this extension would be consistent with the spirit of those objectives.

16            IT IS HEREBY STIPULATED AND AGREED by and through the undersigned

17   counsel for Plaintiff and Defendants, in accordance with LCR 7(d)(1) and 10(g), subject to the

18   approval of the Court, that the following deadlines in the case shall be modified as set forth

19   below:

20   ///

21   ///

22   ///

23   ///
                                                                               Betts
      STIPULATED MOTION AND ORDER FOR                                          Patterson
      EXTENSION OF CERTAIN DEADLINES - 2                                       Mines
                                                                               One Convention Place
      Case No. 2:20-cv-00236-RSM                                               Suite 1400
                                                                               701 Pike Street
                                                                               Seattle, Washington 98101-3927
                                                                               (206) 292-9988
           Case 2:20-cv-00236-RSM Document 51 Filed 03/19/21 Page 3 of 5




 1    Event Title                                   Current Deadline       Proposed Amended
                                                                           Deadline
 2
      JURY TRIAL DATE                               October 12, 2021       October 12, 2021
 3    All Motions Related to non-expert             March 29, 2021         April 30, 2021
      Discovery must be filed by (see LCR
 4    7(d).
      Disclosure of Expert Testimony under          May 4, 2021            June 3, 2021
 5    FRCP 26(a)(2.)
      Discovery Completed by.                       June 29, 2021          July 29, 2021
 6    All dispositive motions must be               July 6, 2021           August 5, 2021
      filed by and noted on the motion
 7    calendar no later than the fourth Friday
      thereafter (see LCR 7(d)).
 8    Mediation per LCR 39.1(c)(3), if              June 18, 2021          August 17, 2021
      requested by the parties, held no later
 9    than.
      All motions in limine must be filed by        July 9, 2021           September 7, 2021
10    and noted on the motion calendar no
      later than the THIRD Friday thereafter.
11    Agreed pretrial order due.                    July 21, 2021          September 20, 2021
      Pretrial conference to be scheduled by        -                      -
12    the Court.
      Trial briefs, proposed voir dire questions,   July 28, 2021          September 27, 2021
13    jury instructions, neutral statement of
      the case, and trial exhibits due.
14
           DATED this 17th day of March 2021.
15
     TOMLINSON BOMSZTYK RUSS                             BETTS PATTERSON MINES
16
     By: /s/Abigail Staggers                             By: /s/ Anne Cohen
17
     Abagail Staggers, WSBA # 43962                      Anne Cohen, WSBA # 41183
     Blair M. Russ, WSBA # 40374                         111 SW 5th Avenue, Suite 3650
18
     1000 Second Avenue, 3660                            Portland, OR 97204
     Seattle, WA 98104                                   Phone: (206) 292-9988
19
     Phone:(206) 621-1871                                Email: acohen@bpmlaw.com
     Fax:(206) 621-9907                                  Attorney for Defendants Carr
20
     Email: azs@tbr-law.com                              and Vita Inclinata
             bmr@tbr-law.com
21
     Attorneys for Plaintiff Scott
22

23
                                                                         Betts
     STIPULATED MOTION AND ORDER FOR                                     Patterson
     EXTENSION OF CERTAIN DEADLINES - 3                                  Mines
                                                                         One Convention Place
     Case No. 2:20-cv-00236-RSM                                          Suite 1400
                                                                         701 Pike Street
                                                                         Seattle, Washington 98101-3927
                                                                         (206) 292-9988
            Case 2:20-cv-00236-RSM Document 51 Filed 03/19/21 Page 4 of 5




 1                                       ORDER

 2          Based on the foregoing, IT IS SO ORDERED.

 3          DATED this 19th day of March, 2021.

 4

 5

 6                                              A
                                                RICARDO S. MARTINEZ
 7                                              CHIEF UNITED STATES DISTRICT JUDGE

 8

 9

10   Presented by:

11   TOMLINSON BOMSZTYK RUSS

12
     By: /s/ Abigail Staggers
13   Abagail Staggers, WSBA No. 43962
     Blair M. Russ, WSBA No. 40374
14   1000 Second Avenue, 3660
     Seattle, WA 98104
15   Phone: (206) 621-1871
     Fax: (206) 621-9907
16   Email: azs@tbr-law.com
             bmr@tbr-law.com
17   Attorneys for Plaintiff Scott

18
     BETTS PATTERSON MINES
19

20   By: /s/ Anne Cohen
     Anne Cohen, WSBA No. 41183
21   111 SW 5th Avenue, Suite 3650
     Portland, OR 97204
22   Phone: (206) 292-9988
     Email: acohen@bpmlaw.com
23   Attorney for Defendants Carr and Vita Inclinata
                                                                 Betts
      STIPULATED MOTION AND ORDER FOR                            Patterson
      EXTENSION OF CERTAIN DEADLINES - 4                         Mines
                                                                 One Convention Place
      Case No. 2:20-cv-00236-RSM                                 Suite 1400
                                                                 701 Pike Street
                                                                 Seattle, Washington 98101-3927
                                                                 (206) 292-9988
           Case 2:20-cv-00236-RSM Document 51 Filed 03/19/21 Page 5 of 5




 1                                CERTIFICATE OF SERVICE

 2         I hereby certify that on March 17, 2021, the foregoing was electronically filed with

     United States District Court for the Western District of Washington through the E-Filing
 3
     system: STIPULATED MOTION AND [PROPOSED] ORDER FOR EXTENSION OF
 4
     CERTAIN DEADLINES.
 5
           I further certify that on March 17, 2021, I served a copy of the foregoing on:
 6

 7    Blair M. Russ
      Abigail Z. Staggers
 8    Tomlinson Bomsztyk Russ
      1000 Second Avenue, Suite 3660
 9    Seattle, WA 98104
      Fax: 206-621-9907
10    Email: bmr@tbr-law.com
      azs@tbr-law.com
11    Of Attorney for Plaintiff

12         by mailing to each of the foregoing a copy thereof, placed in a sealed envelope
           addressed as listed above and deposited in the United States mail at Portland, Oregon,
13         and that postage thereon was fully prepaid.
           by facsimile transmission to the number shown above.
14    X    by additional e-service through the E-Filing system, if party was registered.
      X    by courtesy email to the email addresses shown above.
15

16
                                                        /s/ Carrie J. Cook
17                                                      Carrie J. Cook, CP
                                                        Legal Assistant/Certified Paralegal
18

19

20

21

22

23
                                                                          Betts
      STIPULATED MOTION AND ORDER FOR                                     Patterson
      EXTENSION OF CERTAIN DEADLINES - 5                                  Mines
                                                                          One Convention Place
      Case No. 2:20-cv-00236-RSM                                          Suite 1400
                                                                          701 Pike Street
                                                                          Seattle, Washington 98101-3927
                                                                          (206) 292-9988
